UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7083



JOHN D. STRASSINI,

                                              Plaintiff - Appellant,

          versus


MR. DODRILL; DOCTOR FRIEDMAN; MRS. HARLISS;
MR. ELLI; WARDEN BEELER; MS. ELSEA; MR.
LUNSFORD; JULIA CLEMENS; MR. SWEDER; MS.
MAYNARD; KEN DAVIS; DOCTOR SHIMM; DOCTOR BUSH;
JON CROGAN, Captain; MANAGER JAMES, S.I.S.;
LIEUTENANT SMITH; LIEUTENANT MOSCAR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-759-H)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John D. Strassini, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Strassini appeals the district court’s orders dismiss-

ing three of the claims in his § 1983 action and denying his motion

to add four defendants and change the caption of the case.     The

Government has filed a motion to dismiss the appeal as interlocu-

tory.   We grant the Government’s motion and dismiss the appeal for

lack of jurisdiction because the orders are not appealable.

     This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders here

appealed are neither final orders nor appealable interlocutory or

collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2